

Exhibit 10.52
catalentlogo.jpg [catalentlogo.jpg]
14 Schoolhouse Road
Somerset, New Jersey 08873
catalent.com


+ 1 888 SOLUTION (76588466)






March 13, 2018




xxxxx


Dear Steven:


From time to time we review all Executive Leadership Team offer letters. This
letter amends previous offer letters and is effective immediately.


The following is important information about your individual position, benefits
and rewards. I encourage you to review all materials thoroughly and contact me
with questions.


1. Position: Your position is Senior Vice President and General Counsel,
reporting directly to John Chiminski, President and CEO, Catalent Pharma
Solutions. As Senior Vice President and General Counsel, you are also a member
of Catalent's Executive Leadership Team.


Pay: Your annualized base pay is $550,000. and paid bi-weekly. As a member of
our executive leadership team, your salary will be reviewed annually and
adjusted if required based on market data.


2. Performance: Your performance reviews follow the standard annual review
calendar for Catalent. Annual Goal and Objectives will be set and amended by the
CEO as appropriate.


3. Rewards: Catalent is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance.


a. You will continue to be eligible for participation in our short-term
incentive plan, "Management Incentive Plan" (MIP). Your target incentive is
$412,500. Your actual MIP dollar value target will be reviewed annually and
adjusted in the sole discretion of the Company following a review of market
data. Actual annual bonus payments are determined based upon the achievement of
specific financial and management agenda objectives and your achievement of your
personal goals and objectives.


b. You will continue to be eligible for participation in our Long-Term Incentive
Plan (LTIP). Your target LTIP grant value is $650,000. Components of the award
are proportionately 50% performance share units (PSUs), 30% stock options and
20% restricted stock units (RSUs), all to be granted in accordance with
Catalent's normal practices for LTlP awards to Executive Leadership Team
members, which includes your execution of agreements with respect to each grant.
Your LTIP annual grant value as well as the component mix will be reviewed
annually and adjusted in the sole discretion of the Company following a review
of market data.


4. Severance: A separate severance agreement letter has been prepared that
provides you severance equal to your annual base salary and MIP target bonus,
subject to the terms and conditions of the severance agreement.


5. Paid Time Off: You remain eligible for our seven (7) paid company holidays
(New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
the day following, and Christmas Day). You are also eligible to receive up to 26
days of Paid Time Off (PTO) each calendar year. PTO includes vacation, sick and
personal days, all of which need to be used during the calendar year as we do
not permit carry over, unless required by the laws of the place where you are
based.







--------------------------------------------------------------------------------



Exhibit 10.52
catalentlogo.jpg [catalentlogo.jpg]
14 Schoolhouse Road
Somerset, New Jersey 08873
catalent.com


+ 1 888 SOLUTION (76588466)






6. Terms: Notwithstanding anything to the contrary in this offer letter,
employment with Catalent is not for any definite period and is terminable, with
or without notice, at the will of either you or the Company at any time for any
reason. There shall be no contract, express or implied, of employment.


7. Confidentiality: In accepting this offer, you reaffirm your commitment and
understanding that you continue to be bound by the Confidentiality and
Non-Compete terms set out in previous LTlP grants made to you.


8. Ethics: As a company founded on a core set of values, we expect you to
continue to abide by and certify, as may be requested from time to time, your
continued compliance with our Standards of Business Conduct.


Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you
have with the Company (including any prior offer letter with the Company or any
predecessor entity) regarding your eligibility for rewards and benefits.


Please sign below to indicate your agreement to the terms of this letter.


If you have any questions, please feel free to call me at 732-537-6147 or Steven
Fasman at 732-537-5958.


Sincerely yours,


/s/ John Chiminski
John Chiminski
President and Chief Executive Officer
Catalent Pharma Solutions, LLC


Enclosures
Copies: Steven Fasman
Lance Miyamoto


I accept employment on the terms offered above:




/s/ Steven Fasman 3/13/18
Steven Fasman Date

